
	
		I
		112th CONGRESS
		2d Session
		H. R. 6392
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to permit the Secretary of Health and Human Services to negotiate covered part
		  D drug prices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Negotiating for Seniors
			 Act.
		2.Repeal of
			 Medicare part D noninterference provision
			(a)In
			 generalSection 1860D–11 of
			 the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection
			 (i) (relating to noninterference).
			(b)Use of
			 savingsAny savings to the
			 Medicare program under title XVIII of the Social Security Act resulting from
			 the amendment made by subsection (a) shall be used only for purposes of the
			 Medicare program.
			(c)Effective
			 dateThe amendment made by subsection (a) shall take effect as of
			 the date of the enactment of this Act and shall first apply to negotiations and
			 prices for plan years beginning on January 1, 2013.
			
